DETAILED ACTION
Status of the Claims
	Claims 1-17, and 18-36 are pending in the instant application. Claims 12-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-11 and 18-36 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07-JUN-2017, the filing date of document GERMANY-102017112527.2.

Information Disclosure Statement
	The information disclosure statements submitted on 06/13/2022 was filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees have been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 is rejected as being indefinite because the claim recites “the taste-masking constituent consists of an ion exchange resin.” where the transitional phrase “consists of” excludes any element, step, or ingredient not specified in the claim” (MPEP §2111.02), however, the exclusion of taste masking constituents  other than ion exchange resins renders the metes and bounds of the claim indefinite because different constituent ingredient can have dual properties such as a sweetener or flavoring agent which are known taste masking constituent ingredients1. Thus, it is not clear if Applicants intend to exclude any constituent ingredient that may have a taste-masking property, and particularly what the metes and bounds of such excluded constituent ingredients should be considered in the context of the claim.
	Additionally, the examiner notes that instant claim 1 recites “at least one active ingredient” which is not required to be an unpleasant or bitter tasting active ingredient such that the claim clearly encompasses pharmaceutically active agents not requiring taste-masking. Claims 11 and 32 also do not require an unpleasant or bitter tasting active ingredient. Accordingly, it is further unclear if the “taste-masking constituent” also requires a pharmaceutically active agent requiring taste-masking.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10, 18-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN (US 2004/0028732; published February, 2004) in view of RADEMACHER (US 2004/0081699; published April, 2004); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438) and POLLARD (US 2015/0342947; published December, 2015).
Applicants Claims
	Applicant claims a planar dosage form in the form of a film or wafer that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 100 to 350 g/m2 (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient (see whole document, particularly the title and abstract). FALKENHAUSEN teaches that “the object of the present invention to provide a dosage form, in particular an oral dosage form of the aforementioned type, which displays the known advantages of sheet-like, rapidly disintegrating dosage forms and additionally has a reduced tendency to stick or adhere to the oral mucosa and is therefore distinguished by an improved mouthfeel.” [emphasis added]([0006]). FALKENHAUSEN further teaches that “The object is achieved according to the invention by providing a dosage form having the features specified in the preamble to claim 1 with spaces or cavities which are present in the polymeric matrix of the dosage form and whose contents differ in terms of the state of aggregation from the matrix. This means in particular that the spaces or cavities comprise gaseous or liquid contents, while the polymer matrix itself has a solid or semisolid state of aggregation.” ([0007)). FALKENHAUSEN teaches that “Suitable dosage forms having the spaces or cavities of the invention are, in particular, polymeric materials which represent solidified foams.” including “solidified bubbles”, “spaces or cavities to be connected to one another, preferably forming a connected channel system penetrating through the matrix.” [emphasis added]([0011])(instant claim 1, “a polymer matrix in the form of a solidified foam having cavities”; instant claims 4-5, 23). FALKENHAUSEN teaches that the matrix of the dosage form comprises as base substance a water-soluble polymer such as polyvinyl alcohol [emphasis added] ([0017])(instant clams 1 & 3: “the polymer matrix is based on a polymer selected from the group consisting of polyvinyl alcohol’). 
	FALKENHAUSEN claims: “A dosage form which is, in particular, sheet-like and rapidly disintegrating or soluble in an aqueous environment for rapid release of active ingredients in the oral cavity, in body orifices or in body cavities, where the dosage form comprises a matrix which comprises one or more water-soluble polymers as base substances, and comprises at least one active ingredient, characterized in that the dosage form is provided with spaces or cavities which are present in the polymeric matrix and whose contents differ in terms of the state of aggregation from the matrix, that the thickness of the dosage form is between 0.5 and 1 mm, and that the surfaces of the dosage form have uneven or irregular shapes, preferably corrugated or relief-like.” (claim 1).
	FALKENHAUSEN teaches forming their rapidly-decomposing administrable sheet-like dosage forms such as solidified foams by forming a solution or dispersion of the water-soluble polymer and subsequently “introducing gas or gas mixture (e.g. air) […] suitable gases are, in particular, also inert gases such as nitrogen, carbon dioxide or helium, or mixtures thereof.” ([0032])(instant claims 6, 24-25).
	FALKENHAUSEN teaches that the dosage form is preferably in the form of a wafer ([0019] & [0033])(instant claim 8).
	FALKENHAUSEN teaches the same volume fraction of bubbles (cavities that contain gas) in the range of 5-98%, preferably 50-80% (instant claims 7 & 26), a bubble size in the range of 0.01-50 µm ([0014]), and thickness of 0.1-5 mm, preferably 0.5-1.0 mm ([0019])(instant claims 27-28), in addition to the same polymer matrix material (e.g. polyvinyl alcohol). Thus the weight per unit area of the dosage form such as mass per unit area in g/m2 would also more likely than not have been the same (MPEP §2112-IV).
	Regarding the active agents, FALKENHAUSEN teaches the active ingredients including pharmaceutically active ingredients such as analgesics such as fentanyl, sufentanil, and buprenorphine, among others ([0020]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN is that FALKENHAUSEN does not expressly teach the mass per unit area of their solidified foam rapidly-decomposing administrable sheet-like dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient; or the active species ketamine (instant claims 9, 18, 29) or dextromethorphan (claims 9, 19).
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media (see whole document, particularly the title & abstract). RADEMACHER teaches mucoadhesive medicinal preparations can be “adapted so as to disintegrate within 3 minutes, and with particular preference within 60 s, after being introduced into an aqueous medium.” ([0013]), can be “a wafer based on polyvinyl alcohol” ([0015] & [0022]), and that “Wafers in the form of thin foams are advantageous since they quickly adhere to the mucosa due to their large specific surface are, and since they also disintegrate quickly.” ([0020]). RADEMACHER teaches “The above-mentioned wafers are comparatively dense bodies and preferably have a density between 0.3 g/cm3  and 1.7 g/ cm3 […].” ([0017]) and “The densities of these solidified foams is preferably between 0.01 g/cm3 and 0.8g/cm3 […].” ([0020]). RADEMACHER teaches that “The overall thickness of the inventive preparations, especially of wafers, preferably amounts to 5 µm to 10 mm, […] with particular preference 0.1 mm to 1 mm.” ([0018]). Given a thickness of 0.5 mm, the density per unit area taught by RADEMACHER is: 0.3 g/cm3 (150 g/m2)  and 1.7 g/ cm3 (850 g/m2) ([0017] & [0018]), and 0.01 g/cm3 (5 g/m2) and 0.8g/cm3 (400 g/m2) (instant claims 1-2, 20-22). For example, (0.3 g/cm3) * (0.5 mm * (1 cm/10 mm)) * (100 cm/1 m) * (100 cm/1 m) = (0.3)(0.05)(100)(100) = 150 g/m2, noting that if the thickness is scaled, e.g. doubled  (i.e. 1 mm) the density per unit area is also scaled, e.g., doubled (e.g. 150*2 = 300 g/m2). MPEP §2144.05 discusses obviousness of ranges including that “ In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
	Regarding the active agents, RADEMACHER teaches suitable active agents include ketamine ([0039]) and dextromethorphan ([0041]) in amounts ranging up to 50 wt% relative to the entire preparation (instant claims 9, 18-19, 30-31). 
	RADEMACHER does not expressly teach the S-enantiomer of ketamine, however, Ihmsen et al. teaches that “Ketamine is commonly used as a racemate of two enantiomers [R(-) and S(+)], whose pharmacologic properties differ markedly. A significant higher clearance, as well as a greater anesthetic potency, was found for the S(+)-ketamine compared with the R(-)-enantiomer.” (p. 431, col. 1, 1st paragraph). And that: “In conclusion, this study was able to confirm the superiority of the S(+)-ketamine compared with the racemate with respect to pharmacokinetics. In addition, a more sophisticated method using computer-controlled infusion, arterial blood sampling, and stereoselective drug assay allowed us to show that the better pharmacologic properties of the S(+)-enantiomer were inhibited by R(-)- ketamine when given as racemate. Even if this result might be of more academic interest, it emphasizes that it is more rational to use the pure S(+)-ketamine than the racemate.” (paragraph bridging pp. 437-438). Thus, it would have been prima facie obvious to select the superior S-ketamine enantiomer as a pharmaceutically active drug substance (instant claim 29).
	POLLARD teaches formulations for treating depression including an effective amount of ketamine or dextromethorphan or both (see whole document, particularly the abstract). POLLARD teaches that  “The composition and said vehicle are capable of delivery to an oral cavity of said patient, and more preferably are capable of delivery to a buccal cavity of the oral cavity of said patient, and wherein the pharmaceutically acceptable vehicle is a device having a mucoadhesive layer […]” And that: “Preferably, the pharmaceutically acceptable composition having the device that is in the form of a transmucosal buccal tablet or buccal film.” ([0009]). 
	POLLARD further teaches that: “Treatment resistant depression is a leading cause of morbidity and mortality in the world. Many patients have tried multiple medications with minimal response. Ketamine and dextromethorphan are both medications that are well known with side effect profiles being well studied and monitored. Use of ketamine and dextromethorphan as antidepressants opens up a new avenue of hope in patients who have been battling with depression that have not responded to conventional treatment.” ([0026]). Thus, it would have been prima facie obvious to select ketamine and dextromethorphan for the solidified foam dosage forms of FALKENHAUSEN per the teaching of RADEMACHER in order treat a chronic pain disease such as depression per the teachings of POLLARD.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN in view of RADEMACHER; Ihmsen et al.; and POLLARD, as applied to claims 1-10, 18-31 and 33 above, and further in view of BESS (US 7,648,712; published January, 2010).
Applicants Claims
		Applicant claims a planar dosage form in the form of a film or wafer that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 100 to 350 g/m2 (instant claim 1). Applicants further claim the dosage form includes a taste masking constituent (instant claim 11) wherein the taste-masking constituent consists of an ion exchange resin (instant claim 32).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN et al. is that FALKENHAUSEN et al. does not expressly teach the inclusion of a taste masking agent such as an ion exchange resin.
	BESS teaches fast dissolving orally consumable films containing a taste masking agent (see whole document) and particularly “Physiologically acceptable films, including edible films, are disclosed. The films include a water soluble film-forming polymer, such as pullulan, and a taste masked pharmaceutically active agent, such as dextromethorphan. The taste masking agent is preferably a sulfonated polymer ion exchange resin comprising polystyrene cross-linked with divinylbenzene, such as AMBERLITE.” (abstract). BESS teaches that “The inventors are not aware of any suggestion in the published art that ion exchange resins can act as taste masking agents in a fast dissolving orally consumable film. Accordingly, an object of this invention is to provide fast dissolving orally consumable films containing an ion exchange resin to mask the taste of a pharmaceutically active agent therein.” (col. 1, last paragraph).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression; and to formulate drug suitable for taste masking as drug resinates for taste masking as suggested by BESS in order to improve patient compliance.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 33 is further rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN in view of RADEMACHER; Ihmsen et al.; and POLLARD, as applied to claims 1-10, 18-31 and 33 above, and further in view of Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20) and MAYER (US 5,352,683; published October, 1994).
Applicants Claims
	Applicant claims a planar dosage form in the form of a film or wafer that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 100 to 350 g/m2 (instant claim 1). Applicants further claim the ketamine formulation for the treatment of pain (instant claim 18) specifically chronic pain (instant claim 33).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN et al. is that FALKENHAUSEN et al. does not expressly teach the treatment of physical chronic pain.
	Holmes et al. teaches that “Chronic pain and depression are frequently comorbid. The presence of depression in a patient with chronic pain is associated with decreased function, poorer treatment response and increased health care costs. An accurate diagnosis of major depression can be challenging in the setting of comorbid chronic pain. Antidepressants and psychological treatments can be effective and are best delivered as part of a coordinated, cohesive, multidisciplinary pain management plan. Here, we describe the current approach to the assessment and management of major depression in patients with chronic pain.” (p. 17, col. 1, 1st paragraph).
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain (col. 1, lines 5-37) by administration of “a nontoxic N-methyl-D-aspartate receptor antagonist such as dextromethorphan, dextrorphan, ketamine or pharmaceutically acceptable salt thereof, alone or in combination with a local anesthetic and optionally in sustained release dosage form.” (see whole document, particularly the title and abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression, and wherein said depression is comorbid with chronic physical pain, as association suggested by Holmes et al., to treat the chronic physical pain with the ketamine/dextromethorphan formulation per the teachings of MAYER.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN in view of RADEMACHER; Ihmsen et al.; and POLLARD, as applied to claims 1-10, 18-31 and 33 above, and further in view of MULLER (US 2014/0234444-A1; published August, 2014); Patel et al. (“Delivering drug-polymer complex via quick dissolving film: A step towards the development of an appropriate pediatric formulation,” 2013; Asian Journal of Pharmaceutics, Vol. 7, pp. 21-26) and Garsuch et al. (“Novel analytical methods for the characterization of oral wafers,” 2009; ELSEVIER, European Journal of Pharmaceutics and Biopharmaceutics, Vol. 73, pp. 195-201). 

Applicants Claims
	Applicant claims a planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 50 to 350 g/m2 (instant claim 1). Applicants further claim the ketamine formulation for the treatment of pain (instant claim 18) specifically chronic pain (instant claim 33).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, rapidly disintegrating dosage forms and additionally has a reduced tendency to stick or adhere to the oral mucosa and is therefore distinguished by an improved mouthfeel.” [emphasis added]([0006])(instant claim 36), as discussed above and incorporated herein by reference.
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media,  the mucoadhesive medicinal preparations can be “adapted so as to disintegrate within 3 minutes, and with particular preference within 60 s, after being introduced into an aqueous medium.” ([0013])(instant claim 35, “said dosage form has a disintegration time ranging from 1 s to 1 minute.”), can be “a wafer based on polyvinyl alcohol” ([0015] & [0022]), and that “Wafers in the form of thin foams are advantageous since they quickly adhere to the mucosa due to their large specific surface are, and since they also disintegrate quickly.” ([0020]), as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN et al. is that FALKENHAUSEN et al. does not expressly teach the polyvinyl alcohol is a polyvinyl alcohol having a weight-average molecular weight in the range from 15,000 to 60,000 (instant claim 34), the polyvinyl alcohol contains no more than 20 mol% non-hydrolyzed polyvinyl acetate and a disintegration time of from 1 second to 1 minute (instant claim 35).
	MULLER teaches water-soluble, solid, film-shaped oral dosage forms containing a film-forming polymer selected from fully and partially hydrolyzed polyvinyl alcohol (title, abstract). MULLER teaches that: “The film-forming polymers that are capable of stabilising larger amounts of at least one oily substance even without addition of further surface-active substances are fully hydrolysed polyvinyl alcohols and partially hydrolysed polyvinyl alcohols.” ([0019]). And further that: Polyvinyl alcohols are water-soluble polymers of vinyl alcohol. Vinyl alcohol is generally present in the tautomeric form of the acetaldehyde. For this reason, polyvinyl alcohol cannot be produced by polymerisation of its monomers but is obtained by saponification of polyvinyl acetate. To this end, polyvinyl acetate is saponified, or hydrolysed, with sodium hydroxide. The polyvinyl alcohols that have not been fully saponified with sodium hydroxide contain vinyl alcohol units and vinyl acetate units. These polyvinyl alcohols are referred to as partially hydrolysed polyvinyl alcohols.” ([0020]). 
	 MULLER teaches that: “The water-soluble, solid, film-shaped preparations of the invention, by contrast, comprise 30 to 80%-wt., preferably 40 to 60%-wt. of at least one oily substance and 5 to 70%-wt., in the preferred embodiment 5 to 60%-wt., of at least one partially hydrolysed or fully hydrolysed polyvinyl alcohol. In a preferred embodiment, the water-soluble, film-shaped preparation comprises partially hydrolysed polyvinyl alcohols, especially partially hydrolysed polyvinyl alcohols with a degree of hydrolysis of about 88%, that is, having a degree of hydrolysis of 86.7 to 88.7%.” ([0022])(instant claim 35).
	MULLER further teaches that: “In a particularly preferred embodiment, the partially hydrolysed polyvinyl alcohols have a degree of hydrolysis of about 88%, and a viscosity between 4 and 40 mPa·s as a 4% aqueous solution at 20° C. The polyvinyl alcohols available under the trade name MOWIOL® from Kuraray Specialties Europe GmbH, i.e. MOWIOL® 5-88 […].” ([0023]). The examiner cites the MOWIOL® product manual (attached) disclosing the weigh-average molar mass of different Mowiol® (polyvinyl alcohol) products that are fully hydroyzed and partially hydrolyzed, and particularly noting that Mowiol 5-88 has a weight-average molecular weight of 37,000 (p. B10, Table 3)(instant claim 34).
	Patel et al. teaches quick dissolving drug-polymer films for pediatric oral administration (see whole document), and particularly teaches “the aim of the current study was to formulate and characterize the prednisolone-polymer complex and to deliver it using quick dissolving film as technological platform aimed at pediatric drug delivery system.” (p. 22, col. 2, 1st paragraph). Patel et al. teaches polyvinyl alcohol (PVA, Mowiol 4-88)(weight-average molecular weight of 31,000) used as the film in the “film containing optimized drug-polymer complex” (p. 22, col. 2, §Materials; p. 23, col. 1, §Preparation of film containing optimized drug-polymer complex).
	Patel et al. teaches that: “The disintegration test revealed rapid disintegration of 55 ± 5 s (n = 6). The rapid disintegration was observed due to presence of highly hydrophilic polymer used to manufacture the film as well as the presence of maltodextrin, which act as rapidly dissolving pore former, which may have accelerated the disintegration process via formation of holes within the films on contact with aqueous medium.” (p. 25, col. 1, 2nd paragraph).
	Garsuch et al. teaches fast dissolving dosage forms including oral wafers (see whole document), and particularly that: “This study aims at compensating the lack of adequate methods for the characterization of the novel dosage forms buccal wafers by applying recent advanced analytical techniques. Fast-dissolving oral wafers need special methods for assessing their properties in drug development and quality control.” (abstract).
	Garsuch et al. teaches that “According to the patent literature and preliminary experiments different basic formulations were developed, a verum formulation (A) and a placebo formulation (B). Varying amounts of film formers (depending on their gel forming properties) were incorporated into the same basic formulation (see Table 1).” (p. 196, §2.2.1, Table 1). Garsuch et al. discloses that the film former Mowiol® 4-88 was used in Panel A (p. 196, col. 1, lines 5-7; Table 1). Garsuch et al. teaches that drug (caffeine) release rate, and particularly that: “The other three polymers in descending order achieved the following release rates: Mowiol® 4-88 (107.3%), with the fastest and highest drug release […].” (p. 199, §3.4.1).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression, and wherein the polyvinyl alcohol film forming polymer selected for use in the rapidly-decomposing administrable sheet-like dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient of FALKENHAUSEN is the species Mowiol® 4-88 suggested used by Patel et al. and expressly taught as having the “fastest and highest drug release” rate by Garsuch et al. in order to best satisfy the goal of FALKENHAUSEN. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
	Applicants argue that: “planar dosage forms, commonly referred to wafers, that adhere to the oral mucosa are generally known […] a matrix polymer that dissolves on contact with water or saliva to release the active ingredient. […] The thinner the wafer, the quicker the disintegration in an aqueous environment, since the solvent can penetrate more quickly inwardly into the dosage form. […] wafers must have a certain minimum thickness to be able to perform their intended function and offer sufficient ease of handling. […] sufficient strength to impart sufficient cohesion to survive harsh manufacturing conditions, […]. Higher molecular weight polymers are known in the art to exhibit greater cohesion, but are also known to be more difficult to dissolve.” (p. 11, last paragraph). Applicants further argue that: “On account of their flat, smooth form, any delay in the disintegration of oral films tends to cause the dosage to adhere and stick to the roof of the mouth or other mucous membrane surfaces of the oral cavity as a mushy film, resulting in an unpleasant mouthfeel. This unpleasant mouthfeel occurs in thicker wafers especially, but also those with relatively small thickness with delayed disintegration. This is caused, inter alia, by the polymer layers that dissolve at the surface and that form a tacky and mushy film surface. Because of this, current day wafer systems are generally limited to those which require only small amounts of active ingredient. Otherwise, large active ingredient amounts require greater wafer thicknesses, leading to unpleasant mouthfeel.” (p. 12, 1st paragraph).
	In response the examiner argues that Applicants claims under examination are directed at compositions and not methods of making or methods of use. Accordingly, the arguments directed at the methods of manufacturing and indented use are not seen as providing a reasonable basis for patentability of the claimed compositions.
	Applicants further argue that: “Applicants have found that improved planar dosage forms that disintegrate or dissolve in an aqueous environment and release at least one active ingredient in a body orifice or body cavity can be formed from a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, in which the dosage form has a mass per unit area in the range of 100 to 350 g/m2 […]. Applicants have found that, despite having an elevated basis weight, the foamed films dissolve quickly. […] Application-as-filed evidence the quick dissolution properties of the claimed oral films, with an inventive oral wafer having a high basis weight, e.g. 200 g/m2, dissolving quickly, e.g. 13, seconds. […] the present invention provides fast-dissolving film products for drug delivery, allowing elevated amounts of drugs to be administered despite the high basis weights that may be required.” (paragraph bridging pp. 12-13). Applicants further argue that: “none of the cited references give the person of skill in the art any reason solve this problem by formulating it as a "foam film/wafer" with a high basis weight (i.e. the recited 100 to 350 g/m2). And further that: “Falkenhausen, silent as to basis weight, does not teach or suggest inventive dosage forms that disintegrates or dissolves in an aqueous environment in which the dosage form has a mass per unit area in the range of 100 to 350 g/m2 […] Applicants respectfully make of record that the basis weight for a foam layer cannot be derived from the thickness alone, because it is not known what proportion of the thickness of the film is provided by the gas […] The basis weight of a foam layer is determined as the product of the thickness and density of the foam.” (p. 15, 1st paragraph). 
	In response the examiner argues that the Non-Final Rejection (03/30/2022) on page 8, first paragraph argues that the thickness (0.1-5 mm, preferably 0.5-1 mm) and the volume fraction of bubbles (5-98%, preferably 50-80%) and the polymer matrix (polyvinyl alcohol) are the same, and thus the weight per unit area (g/m2) of the dosage form would also more likely than not have been the same. Therefore, Applicants argument is not consistent with the arguments in the Office Action, and provides no basis for rebutting the prima facie case of obviousness. The weight per unit area is a testable parameter that Applicants are in the best position to refute with a showing of data. And Applicants are advised that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.
	Applicants further argue that: “the inventive dosage forms incorporate polyvinyl alcohol as the polymer matrix, with polyvinyl alcohol having a low molecular weight in the range from 15, 000 to 60,000 […] it was surprising that such low molecular weight matrix, which directly translates into an ultra-low viscosity polymer, would exhibit sufficient cohesion to survive the manufacturing process, especially foaming.” (p. 13, 2nd paragraph).
	In response the examiner argues that, based on Applicants own position, the polymer matrix of polyvinyl alcohol along with the molecular weight range should be in the base claim that defines “the invention”. However, the examiner notes that polyvinyl alcohol species within the weight-average molecular weight of 15,000 to 60,000 g/mol has been suggested for use in planar dosage forms (see discussion of the teachings MULLER above). The examiner further argues that polyvinyl alcohol polymers within this molecular weight are suggested in oral planar dosage forms and one of ordinary skill could have made the foamed films at the laboratory scale.
	Applicants argument directed at a particular problem that Applicants sought to solve (“administering high amounts of active ingredient”) (paragraph bridging pp. 13-14), is acknowledged.
	In response the examiner notes that the rationale to combine the references need not be Applicants own rational (MPEP §2144-IV: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). Additionally, again Applicants are arguing dependent claims (10, 30-31) to support their invention where the base claim is not limited by the amount of active ingredient. In the instant case FALKENHAUSEN does not expressly teach the amount of the active ingredient range, however, the Example includes the active nicotine hydrogen tartrate in an amount of 26.46 g of 61 g (solids) which is ~43% by weight of the total weight of the dosage form (instant claims 10, 30 - overlapping; instant claim 31 - close). And further RADEMACHER teaches suitable active agents include ketamine ([0039]) and dextromethorphan ([0041]) in amounts ranging up to 50 wt% relative to the entire preparation (instant claims 9-10, 18-19, 30-31). Thus, the amount of active ingredient is not considered a distinction over the cited prior art.
	In response to Applicants position that “Falkenhausen, directed to oral dosage forms that avoid sticking or adhering to the oral mucosa, instead teaches away from the beneficial embodiments of Claim 36.” (p. 16, 2nd paragraph), the examiner argues that the instant claims are directed at “A planar dosage form in the form of a film or wafer that disintegrates or dissolves in an aqueous environment […]” (instant claim 1) and disintegrates in “1 s to 1 min” which is not different from the dosage form of FALKENHAUSEN ([0009]), and therefore does not teach away from the claimed dosage form(s). The examiner is not reading the limitation of claim 36 as requiring “sticking or adhering to the oral mucosa” which is not a limitation of the claim(s).
	Applicants arguments over SANGHVI (pp. 20-21) are acknowledged, and the rejection based on this reference has been withdrawn and replaced with a rejection based on BESS, as detailed above.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-11 and 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-17 of copending Application No. 16/770,501 (hereafter ‘501) in view of FALKENHAUSEN (US 2004/0028732); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438); POLLARD (US 2015/0342947; published December, 2015); Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20); MAYER (US 5,352,683; published October, 1994); BESS (US 7,648,712; published January, 2010); MULLER (US 2014/0234444-A1; published August, 2014); Patel et al. (“Delivering drug-polymer complex via quick dissolving film: A step towards the development of an appropriate pediatric formulation,” 2013; Asian Journal of Pharmaceutics, Vol. 7, pp. 21-26) and Garsuch et al. (“Novel analytical methods for the characterization of oral wafers,” 2009; ELSEVIER, European Journal of Pharmaceutics and Biopharmaceutics, Vol. 73, pp. 195-201).
	Instant claim 1 is discussed above.
	Copending ‘501 claim 1 recites an oral thin film comprising at least one cellulose derivative and at least one pharmaceutically active agent, characterised in that the at least. one pharmaceutically active agent comprises ketamine or a pharmaceutically acceptable salt thereof and is contained in the oral thin film in an amount of at least approximately 20 wt.% in relation to the total weight of the oral thin film and wherein the at least one cellulose derivative comprises a mixture of two hydroxypropyl methylcelluloses having different viscosities. Copending ‘501 claim 7 recites the at least one pharmaceutically active agent comprises ketamine, and claim 8 recites S-ketamine. Claim ‘501 claim 10 recites the oral thin film according to claim 1, characterised in that the mass per unit area of the oral thin film is approximately 50 to 300 g/m2 . Copending ’15 recites a medicament for the treatment of depression comprising the oral thin film of claim 1.
	The difference between the instantly rejected claims and the claims of copending ‘501 is that the claim of copending ‘501 do not expressly claim the oral thin film includes bubbles, or the inclusion of dextromethorphan and an ion exchange resinate.
	FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
	Holmes et al. teaches that chronic pain and depression are frequently comorbid, as discussed above and incorporated herein by reference.
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain by using ketamine and dextromethorphan, among others, as discussed above and incorporated herein by reference.
	BESS teaches fast dissolving orally consumable films containing a taste masking agent, as discussed above and incorporated  herein by reference.
	MULLER teaches water-soluble, solid, film-shaped oral dosage forms containing a film-forming polymer selected from fully and partially hydrolyzed polyvinyl alcohol such as MOWIOL® 5-88 (weight-average molecular weight of 37,000), as discussed above and incorporated herein by reference.
	Patel et al. teaches quick dissolving drug-polymer films for pediatric oral administration including polyvinyl alcohol (PVA, Mowiol 4-88)(weight-average molecular weight of 31,000), as discussed above and incorporated herein by reference.
	Garsuch et al. teaches fast dissolving dosage forms including oral wafers including the film former Mowiol® 4-88, and that drug (caffeine) release rate, and particularly that: “The other three polymers in descending order achieved the following release rates: Mowiol® 4-88 (107.3%), with the fastest and highest drug release […].”, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘501 because it would have been prima facie obvious to formulate the quick-dissolving mucoadhesive dosage form as a thin solidified foam wafer, as suggested by FALKENHAUSER, and to utilize S-ketamine per the teachings of Ihmsen et al. for the treatment of depression per the teachings of POLLARD which is frequently comorbid with physical chronic pain per the teachings of Holmes et al. with dextromethorphan and ketamine per the teachings of POLLARD and MAYER. The skilled artisan would have been motivated to modify the claims of copending ‘501 and produce the instantly rejected claim because the chronic pain/depression are taught as useful for the treatment of these conditions, and further to utilize a drug-resinate per the teachings of BESS in order to improve the taste and therefore patient compliance, and further to utilize a fast dissolving polyvinyl alcohol film-forming polymer such as Mowiol 5-88 or 4-88 as suggested by MULLER, Patel et al. and Garsuch et al. in order to produce the best fast-dissolving thin film. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the cited prior art teaches how to make and used a dosage form according to the instantly rejected claims.
This is a provisional obviousness-type double patenting rejection.

	Claims 1-11 and 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 8,906,406 (hereafter ‘406) in view of FALKENHAUSEN (US 2004/0028732); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438); POLLARD (US 2015/0342947; published December, 2015); Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20); MAYER (US 5,352,683; published October, 1994); BESS (US 7,648,712; published January, 2010); MULLER (US 2014/0234444-A1; published August, 2014); Patel et al. (“Delivering drug-polymer complex via quick dissolving film: A step towards the development of an appropriate pediatric formulation,” 2013; Asian Journal of Pharmaceutics, Vol. 7, pp. 21-26) and Garsuch et al. (“Novel analytical methods for the characterization of oral wafers,” 2009; ELSEVIER, European Journal of Pharmaceutics and Biopharmaceutics, Vol. 73, pp. 195-201).
	Instant claim 1 is discussed above.
	 ‘406 claim 1 recites a mucoadhesive medicinal preparation for administering active substance in veterinary medicine, containing at least one active substance, wherein the preparation is a mucoadhesive matrix disintegrable in aqueous media, which matrix contains a mixture of matrix-forming polymers which mixture comprises sodium carboxymethyl cellulose, polyvinyl alcohol and hydroxypropylmethyl cellulose, said matrix being prepared from a solution containing said mixture of polymers, wherein the proportion of said polymers amounts to at least 3%-wt. and maximally 98%-wt. relative to the total preparation, and at least one active substance is dissolved or dispersed in said matrix, and wherein said preparation disintegrates or erodes within maximally 15 minutes after introduction in an aqueous medium or in body fluids, and said medicinal preparation is a wafer having a density between 0.3 g/cm3 and 1.7 g/cm3. ‘406 further claims the mucoadhesive medicinal preparation has a total thickness of 5 µm to 10 mm (claim 2), 5 µm to 10 mm (claim 14), 0.1 to 2 mm (claim 15).  The examiner notes that the range of  0.3 g/cm3 and 1.7 g/cm3, for a 0.5 mm thickness is 150 g/m2 850 g/m2, as calculated herein above, and overlaps with the range of instant claims 1-2, 20-22. ‘406 claim 10 indicates the actives include substances acting on the nervous system where the disclosure, relied on as a dictionary, indicates that ketamine is such a substance, and substances acting on the respiratory system where the disclosure, relied on as a dictionary, indicates that dextromethorphan is such a substance (col. 5, QN & QR, respectively).
	The difference between the instantly rejected claims and the claims of ‘406 is that the claim of ‘406 do not expressly claim the mucoadhesive medicinal preparation is in the form of a thin film solidified foam wafer, for the treatment of chronic pain, or that the ketamine is S-ketamine.
	FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
	Holmes et al. teaches that chronic pain and depression are frequently comorbid, as discussed above and incorporated herein by reference.
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain by using ketamine and dextromethorphan, among others, as discussed above and incorporated herein by reference.
BESS teaches fast dissolving orally consumable films containing a taste masking agent, as discussed above and incorporated  herein by reference.
	MULLER teaches water-soluble, solid, film-shaped oral dosage forms containing a film-forming polymer selected from fully and partially hydrolyzed polyvinyl alcohol such as MOWIOL® 5-88 (weight-average molecular weight of 37,000), as discussed above and incorporated herein by reference.
	Patel et al. teaches quick dissolving drug-polymer films for pediatric oral administration including polyvinyl alcohol (PVA, Mowiol 4-88)(weight-average molecular weight of 31,000), as discussed above and incorporated herein by reference.
	Garsuch et al. teaches fast dissolving dosage forms including oral wafers including the film former Mowiol® 4-88, and that drug (caffeine) release rate, and particularly that: “The other three polymers in descending order achieved the following release rates: Mowiol® 4-88 (107.3%), with the fastest and highest drug release […].”, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘406 because it would have been prima facie obvious to formulate the quick-dissolving mucoadhesive dosage form as a thin solidified foam wafer, as suggested by FALKENHAUSER, and to utilize S-ketamine per the teachings of Ihmsen et al. for the treatment of depression per the teachings of POLLARD which is frequently comorbid with physical chronic pain per the teachings of Holmes et al. with dextromethorphan and ketamine per the teachings of POLLARD and MAYER. The skilled artisan would have been motivated to modify the claims of copending ‘406 and produce the instantly rejected claim because the chronic pain/depression are taught as useful for the treatment of these conditions, and further to utilize a drug-resinate per the teachings of SANGHVI in order to improve the taste and therefore patient compliance. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the cited prior art teaches how to make and used a dosage form according to the instantly rejected claims.
Response to Arguments:
	Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
	Applicants argument that “The claims of US 501 are more specifically directed to such films formed from at least one cellulose derivative, per Claims 3 through 5. The claims of 16/770,501 are altogether silent as foam dosages, and certainly not foamed dosages having the claimed basis weight of the claims as-amended.” (p. 24, 2nd paragraph), is acknowledged.
	In response the examiner argues the instant claims do not exclude hydroxypropyl methylcellulose as a component and the claims of ‘501 do not exclude a foam-type oral thin film.
	Applicants arguments over US 8,906,406 are acknowledged, and Applicants arguments have been addressed above including new grounds of rejection.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brough et al. (“Use of Polyvinyl Alcohol as a Solubility Enhancing Polymer for Poorly Water-Soluble Drug Delivery (Part 2),” AAPS PharmSciTech, Vol. 17, No. 1, February 2016 (# 2016) (DOI: 10.1208/s12249-016-0490-6) is cited as teaching “The KinetiSol® Dispersing (KSD) technology has enabled the investigation into the use of polyvinyl alcohol (PVAL) as a concentration enhancing polymer for amorphous solid dispersions.” (see whole document, abstract), including “An examination of the effects of molecular weight were conducted using PVAL 4-88, 26-88 and 40-88 with the 4-88 grade performing the best both from a KinetiSol® processing and dissolution enhancement point of view.” (p. 180, col. 2, 1st full paragraph). Douroumis et al. (Orally disintegrating dosage forms and taste masking technologies; 2010; Expert Opinion on Drug Delivery, Vol. 8, No. 5, pp. 665-675) is cited as teaching taste masking technology in the art pertaning to orally disintegrating dosage forms including orally dissolving thin-fims (see whole document).
 	Claims 1-11 and 18-36 are pending and have been examined on the merits. Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; claims 1-11 and 18-36 are rejected under 35 U.S.C. 103; and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/770,501 and claims of U.S. Patent No. 8,906,406. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             /TIGABU KASSA/                                                     Primary Examiner, Art Unit 1619                                                                                                                                                   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., LI (US 2014/0155483), abstract, [0034] through [0043].